Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous drawing objection(s) has/have been addressed and is/are withdrawn. It is noted in applicant’s 04/05/21 response that the un-identified structure in Figure 5 is irrelevant to the invention and patentability of the invention.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Election/Restrictions
Based on applicant’s request for rejoinder and corresponding claim amendments, claims 17 and 25 are rejoined since they are now re-directed to the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holes of the first material layer (in Figure 5, it is suggested to assign a dedicated reference numeral for the holes that correspond to the first material layer 500 since they are different from the holes 510 of the second material layer 505; see claims 7 and 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the claim phrase “spacing between the individual strands” of a first/second layer (see claims 16 and 23);
the claim phrase “thickness of each of the individual strands” of a first/second layer (see claim 17).

Claim Objections
Claim 26 is objected to because of the following informalities: it is suggested to insert -- a -- before the word “metal” to provide an article for the word and improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 21, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noel US7552776 in view of Akbari US20180051531 (cited in IDS).
Regarding independent claim 1, Noel discloses, in Figures 2 and 15a-15c,
A downhole expandable liner hanger (expandable tubular member 202 in Figure 2 which comprises expandable tubular member 1100 in Figures 15a-15c) comprising:
an expansion element (intermediate tubular section 1104); and
one or more annular seals (seal 1108) disposed on the expansion element, the one or more annular seals comprising a first layer (elastomer layer 1112a), a second layer (elastomer layer 1112b), and a third layer (solid sheet of metal layer 1110), where the third layer is in contact with the first and second layers and the third layer comprising a solid sheet (Fig. 15c).

Akbari teaches, in Figures 1-2, an annular sealing assembly comprising an elastomeric element 10. The elastomeric element 10 comprises an elastomeric base layer 16, a reinforcing woven fabric layer 18 with fibers/strands 20 (Akbari; Fig. 2 shows individual strands of fibers 20 spaced apart by holes; [0013]; the material of fibers 20 can be Kevlar, polyamide, steel, or any other suitable material), and an elastomeric top layer 22 (Akbari; Fig. 2; [0015] bonding to form a unitary body; [0016] the “final curing” is vulcanization). The annular sealing assembly provides sealing at a wellbore annulus in which the seal has higher strength and resistance to extrusion and resistance to other potentially damaging well conditions without sacrificing the ability to expand, set, and seal (Akbari; Fig. 1-2; [0013] reinforcing layer 18 and fabric fibers 20; [0016] providing higher strength and resistance to extrusion and resistance to other potentially damaging well conditions without sacrificing the ability to expand, set, and seal).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each of the first layer (elastomer layer 1112a) and second layer (elastomer layer 1112b) as taught by Noel with the elastomeric element 10 with fabric layer 18 and fibers/strands 20 as taught by Akbari since the sealing layers/assemblies are known elements that obtain the predictable result of providing a sealing means that cooperate with downhole tubulars/equipment with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). Doing so yields both the first layer and the second layer each comprising Noel’s elastomeric element 10 that includes individual strands spaced apart by holes (Noel; Fig. 2; fabric with fibers/strands 20). The motivation to make the substitution is to provide higher strength and resistance to extrusion and resistance to other potentially damaging well conditions without sacrificing the ability to expand, set, and seal (Akbari; [0016] providing higher 

Regarding claims 4 and 26, modified Noel teaches the invention substantially as claimed as described above, and wherein at least one strand of the first or second layer comprises a metal (Akbari; [0013]; fiber 20 is steel metal; the material of fibers 20 can be Kevlar, polyamide, steel, or any other suitable material).

Regarding independent claim 21, modified Noel teaches the invention substantially as claimed as described above in reference to independent claim 1, and wherein each layer comprises different material (Noel’s metal layer 1110 (third layer); one of Akbari’s layer with elastomer (first layer); another one of Akbari’s layer with Kevlar fibers 20 (second layer); the metal and elastomer and Kevlar are different materials among the layers).

Regarding claim 24, modified Noel teaches the invention substantially as claimed as described above, and wherein each layer comprises metals, non-metals, or combinations thereof (Noel’s metal layer 1110 (third layer); Akbari’s fiber 20 is steel metal (first layer and second layer)).

Claim(s) 2-3, 5-9, 22-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noel US7552776 in view of Akbari US20180051531 (cited in IDS) as applied to claims 1, 4, and 21 above, and further in view of Russell et al. US20160024895.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noel US7552776 in view of Akbari US20180051531 (cited in IDS) and Russell et al. US20160024895.

Russell teaches an assembly of multiple layers of woven steel meshes, each layer having a weave pattern and a fiber thickness, wherein the weave pattern and the fiber thickness of at least one layer (e.g. a first mesh layer with a first weave pattern and a first fiber thickness) is different from the weave pattern and the fiber thickness of at least one other layer (e.g. a second mesh layer with a second weave pattern and a second fiber thickness) (Russell; [0005] woven layers differ in weave pattern, weave direction, fiber size, fiber tension; [0024] “layers of woven steel meshes of various fiber sizes and weave patterns”; [0026] fiber thickness or gauge size; [0027] different weave pattern and/or fiber thickness).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the first layer strands and the second layer strands as taught by modified Noel so that they have a different weave pattern and a different fiber thickness as taught by Russell for the purpose of controlling and optimizing the expansion of the annular seal since the first layer and the second layer are spaced apart in the radial direction by the third layer and thus the first layer and the second layer experience different displacement/forces.

Regarding claim 3, modified Noel teaches the invention substantially as claimed as described above, and wherein the one or more annular seals are bonded to the individual strands of the first and second layers through vulcanization (Akbari; Fig. 2; [0015] bonding to form a unitary body; [0016] the “final curing” is the vulcanization).

Regarding claim 5, modified Noel teaches the invention substantially as claimed as described above, and wherein the metal is steel (Akbari; [0013]; fiber 20 is steel metal; the material of fibers 20 can be Kevlar, polyamide, steel, or any other suitable material).

Russell teaches that downhole woven fiber materials can be steel fibers or stainless steel fibers, these materials provide resistance to erosion, corrosion, and high temperatures under wellbore conditions, and that stainless steel metal fibers provide the best operational life (Russell; [0024] “resistant to erosion, corrosion, and high temperatures under most wellbore conditions” and “made of ordinary steel fibers, stainless steel fibers, or other metal (e.g. brass) fibers. The best operational life is usually achieved with stainless steel metal fibers”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the steel metal material as taught by modified Noel with the stainless steel material as taught by Russell since the materials are known elements that obtain the predictable result of providing resistance to erosion, corrosion, and high temperatures under wellbore conditions that cooperate with downhole tubulars/equipment with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). Doing so yields the metal being stainless steel. The motivation to make the substitution is to provide the best operational life for the strand(s) (Russell; [0024] “resistant to erosion, corrosion, and high temperatures under most wellbore conditions” and “made of ordinary steel fibers, stainless steel fibers, or other metal (e.g. brass) fibers. The best operational life is usually achieved with stainless steel metal fibers”).

Regarding claim 6, modified Noel teaches the invention substantially as claimed as described above, and wherein the metal is disposed radially within the one or more annular seals (Akbari; Fig. 1-2; reinforcing layer 18 with fibers 20 are embedded in elastomeric element 10 and is disposed radially within top/outer elastomeric layer 22).


Russell teaches an assembly of multiple layers of woven steel meshes, each layer having a weave/hole pattern and a fiber thickness, wherein the weave/hole pattern and the fiber thickness of at least one layer (e.g. a first mesh layer with a first weave/hole pattern and a first fiber thickness) is different from the weave/hole pattern and the fiber thickness of at least one other layer (e.g. a second mesh layer with a second weave/hole pattern and a second fiber thickness) (Russell; [0005] woven layers differ in weave pattern, weave direction, fiber size, fiber tension; [0024] “layers of woven steel meshes of various fiber sizes and weave patterns”; [0026] fiber thickness or gauge size; [0027] different weave pattern and/or fiber thickness).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the first layer holes and the second layer holes as taught by modified Noel so that they have a different weave/hole pattern and a different fiber thickness as taught by Russell for the purpose of controlling and optimizing the expansion of the annular seal since the first layer and the second layer are spaced apart in the radial direction by the third layer and thus the first layer and the second layer experience different displacement/forces.

Regarding claim 8, modified Noel teaches the invention substantially as claimed as described above, but does not teach wherein each layer is different.
Russell teaches an assembly of multiple layers of woven steel meshes, each layer having a weave pattern and a fiber thickness, wherein the weave pattern and the fiber thickness of at least one layer (e.g. a first mesh layer with a first weave pattern and a first fiber thickness) is different from the weave pattern and the fiber thickness of at least one other layer (e.g. a second mesh layer with a second weave pattern and a second fiber thickness) (Russell; [0005] woven layers differ in weave pattern, weave direction, fiber size, fiber tension; [0024] “layers of 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the first layer and the second layer as taught by modified Noel so that they have a different weave pattern and a different fiber thickness as taught by Russell for the purpose of controlling and optimizing the expansion of the annular seal since the first layer and the second layer are spaced apart in the radial direction by the third layer and thus the first layer and the second layer experience different displacement/forces.

Regarding independent claim 15, modified Noel teaches the invention substantially as claimed as described above in reference to independent claim 1 and dependent claim 2, and
one or more annular seals (Noel; seal 1108) extending between a first spike and a second spike (Noel; Fig. 15b; upper and lower rings 1114),
wherein the individual strands of the first layer are different than individual strands of the second layer (see rejection under claim 2).

Regarding claims 16-17 and 23, modified Noel teaches the invention substantially as claimed as described above, but does not teach wherein spacing between the individual strands of the first layer is different than spacing between the individual strands of the second layer; and
wherein a thickness of each of the individual strands of the first layer is different than a thickness of each of the individual strands of the second layer.
Russell teaches an assembly of multiple layers of woven steel meshes, each layer having a weave/hole pattern and a fiber thickness with a corresponding spacing, wherein the weave/hole pattern and the fiber thickness with a corresponding spacing of at least one layer (e.g. a first mesh layer with a first weave/hole pattern and a first fiber thickness and with a corresponding first spacing) is different from the weave/hole pattern and the fiber thickness with 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the first layer spacing and first layer strand thickness and the second layer spacing and second layer strand thickness as taught by modified Noel so that they have different weave/hole patterns and different fiber thicknesses with corresponding different spacing as taught by Russell for the purpose of controlling and optimizing the expansion of the annular seal since the first layer and the second layer are spaced apart in the radial direction by the third layer and thus the first layer and the second layer experience different displacement/forces.

Regarding claim 18, modified Noel teaches the invention substantially as claimed as described above, and wherein each layer comprises metallic material (Noel’s metal layer 1110; Akbari’s steel metal fiber 20).
Modified Noel does not specifically teach wherein each layer comprises the same material.
Russell teaches that downhole woven fiber materials can be steel fibers or stainless steel fibers, these materials provide resistance to erosion, corrosion, and high temperatures under wellbore conditions, and that stainless steel metal fibers provide the best operational life (Russell; [0024] “resistant to erosion, corrosion, and high temperatures under most wellbore conditions” and “made of ordinary steel fibers, stainless steel fibers, or other metal (e.g. brass) fibers. The best operational life is usually achieved with stainless steel metal fibers”).


Regarding claim 19, modified Noel teaches the invention substantially as claimed as described above, and wherein each layer comprises different material (Noel’s metal layer 1110 (third layer); one of Akbari’s layer with elastomer (first layer); another one of Akbari’s layer with Kevlar fibers 20 (second layer); the metal and elastomer and Kevlar are different materials among the layers). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	04/21/21